DETAILED ACTION
Introduction
Claims 1-8 and 10-20 have been examined in this application. Claims 1, 6, 8, 12, 19, and 20 are amended. Claims 2-5, 7, 10, 11, 15, 16, and 18 are original. Claims 13, 14, and 17 are as previously presented. Claim 9 is cancelled. This is a final office action in response to the arguments and amendments filed 8/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.


Specification
The specification is objected to because of the following informalities:
In ¶000155, 000157, and 000159, “objects 1340" should instead read “objects 1320” for consistency with the remainder of the specification and Figure 13.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 8/25/2022, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 7 under the heading “Rejections under 35 U.S.C. § 112, Second Paragraph”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 7-11 under the heading “Rejections under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.
Claim Objections
Claims 12, 13, 15, and 16 are objected to because of the following informalities:
In Claims 12, 13, 15, and 16, "the multi-dimensional envelope" should instead read "the generated multi-dimensional envelope" for clarity and consistency with Claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 19, and 20, the claims recite “wherein features extracted from the one or more objects… are input to the machine learning model, the features comprising passenger comfort data.” It is noted that the “one or more objects” are those which are located within the threshold distance of the trajectory, per the claim, and are understood to be external objects in the environment of the vehicle (see e.g. specification ¶000131 and Figure 13). The disclosure as originally filed describes the passenger and the comfort data as being for a passenger within the own vehicle (see e.g. specification ¶000139, 000146, 000154, 000157). The disclosure does not appear to recite extracting passenger comfort features from the other external objects which are located within the threshold distance of the trajectory, and instead only recites extracting features from the other external objects such as spatiotemporal location, speed, or directional orientation (¶000157). Thus, the subject matter of extracting features comprising passenger comfort data from the one or more objects within the threshold distance of the trajectory was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, regarding Claims 1, 19, and 20, the claims recite “wherein the machine learning model outputs second lateral constraints with an adjusted dimension of the generated multi-dimensional envelope.” The disclosure as originally filed (see e.g. Claim 12 as originally filed, and specification ¶000156, 000158) recites that the machine learning model outputs a particular lateral clearance, and then the planning module modifies at least one dimension of the multi-dimensional envelope, such that the lateral clearance between the AV 1304 and the one or more objects 1320 is greater than the particular lateral clearance. In other words, the machine learning model is disclosed as outputting a clearance which is used to adjust the envelope dimension, and does not disclose the claimed subject matter where the machine learning model is stated to directly output constraints that include an adjusted dimension. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 19, and 20, the phrase “to modify a lateral clearance between the vehicle and the one or more objects” renders the claims indefinite. It is not unclear whether a “lateral clearance” is a value that is recognized and/or manipulated by the computer/processor, or alternatively whether the phrase is merely descriptive language about the results of the adjusting in the real world. In other words, it is not clear if the phrase requires some computer/processor function pertaining to the modifying, or whether the adjusting of the dimension inherently causes the modifying of the real-world lateral clearance. The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as descriptive language of the real-world intended use of the adjusting step. 
Additionally, regarding Claims 1, 19, and 20, the phrase “wherein features extracted from the one or more objects… are input to the machine learning model, the features comprising passenger comfort data” renders the claims indefinite. As best understood in the claims and in light of the specification (see e.g. dependent Claim 11 and specification ¶000134), the one or more objects are not limited to other vehicles, and can include objects of a construction zone, a building, a traffic sign, a pedestrian, etc. It is unclear how features comprising passenger comfort data could be extracted from such objects. It is therefore unclear whether the phrase has some other meaning, or whether the one or more objects are intended to be limited to other vehicles which have passengers, or something else entirely. The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted such that features extracted from the one or more objects and passenger comfort data are separate inputs to the machine learning model (along with the threshold distance to the trajectory).
Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Allowable Subject Matter
Claims 1-8 and 10-20 are rejected under 112 and Claims 12, 13, 15, and 16 are objected to due to informalities. However, Claims 1-8 and 10-20 would be allowable if amended to overcome the rejections and objections.
The following is an examiner’s statement of reasons for indicating allowable subject matter.
Regarding Independent Claims 1, 19, and 20, the most similar prior art Patent U.S. 10,730,531 B1 (Phillips et al.) teaches a method/vehicle/non-transitory computer-readable storage medium for: generating, using one or more processors of a vehicle (see Figure 1, 16:41-62), a trajectory for the vehicle, the trajectory comprising a plurality of spatiotemporal locations (see Figure 5, 15:9-40, a travel route in step 504, which (10:55-57) can include an estimated time); generating, using the one or more processors, a multi-dimensional envelope indicating first lateral constraints on a drivable region for the vehicle (see Figures 4A-4D, 12:33-64) and containing the trajectory (see Figures 4A-4D); identifying one or more objects (see 14:64-15:8); adjusting, using the one or more processors, at least one dimension of the generated multi-dimensional envelope by a machine learning model to a lateral clearance between the generated multi-dimensional envelope and the one or more objects (see 15:41-63, step 510, using a machine-learned model to determine a vehicle action, which can include determining a passing margin, and see Figures 4A-4D, 12:65-13:35, and 14:16-20, the margin between the vehicle and object), where features extracted from the one or more objects are input to the machine learning model (see 15:41-63, step 510, features associated with the object as input data to the model), navigating, using a control module of the vehicle (see 16:1-12, implementing of the motion plan via control systems of the vehicle), the vehicle based on second lateral constraints related to the adjusted multidimensional envelope (see Figure 5, the motion plan responsive to the action as determined in step 510, i.e. using the adjusted envelope).
Published Application US2019/0047584A1 (Donnelly) teaches wherein a clearance is adjusted based on passenger comfort data (see Figure 2, vehicle parameters adjusted by a machine learning model, and see Figure 6, [0137], the user feedback of “too close to something”).
Published Application US2019/0317219A1 (Smith et al.) teaches a technique for Identifying one or more objects located within a threshold distance to the trajectory (see [0049] objects within a threshold of a current intended path of a vehicle are considered).
However, the prior art does not disclose or render obvious a method/vehicle/ non-transitory computer-readable storage media storing instructions for:

identifying, using the one or more processors, one or more objects located within a threshold distance to the trajectory;
adjusting, using the one or more processors, at least one dimension of the generated multi-dimensional envelope by a machine learning model to modify a lateral clearance between the vehicle and the one or more objects, wherein features extracted from the one or more objects and the threshold distance to the trajectory are input to the machine learning model, the features comprising passenger comfort data, and wherein the machine learning model outputs second lateral constraints with an adjusted dimension of the generated multi-dimensional envelope;
Examiner’s note: the limitations, as interpreted due to the issues of indefiniteness under 112(b) (see above).

Applicant’s arguments (presented on p. 7-11 under the heading “Rejections under 35 U.S.C. § 103” in the arguments filed 8/25/2022) regarding the machine learning model are persuasive, and the prior rejections are withdrawn. The limitations defining the particular threshold distance, combined with the input of the threshold distance to the machine learning model, along with the features and passenger comfort data, integrated into the vehicle is not found or made obvious by the prior art. Although the prior art references disclose similar features, the use of the threshold distance as an input to the machine learning model is not determined to be obvious without relying on improper hindsight reconstruction of the claims. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such, Claims 1, 19, and 20 would be allowable. Claims 2-8 and 10-18 would also therefore be allowable as being dependent on Claim 1.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20210278849-A1 teaches subject matter including use of a machine learning model to determine a passable lane for a vehicle (see e.g. Figure 5B, [0035, 0036, 0050]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619